IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1941
                             Filed January 27, 2016


IN THE INTEREST OF L.E., M.S., J.E.F., N.S., and J.E.F.,
Minor Children,

A.G., Mother,
      Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Jasper County, Steven J.

Holwerda, District Associate Judge.



      A mother appeals the adjudication of her children as children in need of

assistance. AFFIRMED.




      Meegan M. Keller of Keller Law Office, P.C., Altoona, for appellant.

      Thomas J. Miller, Attorney General, and Bruce L. Kempkes, Assistant

Attorney General, for appellee.

      Nicholas A. Bailey of Bailey Law Firm, P.L.L.C., Altoona, attorney and

guardian ad litem for minor children.




      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2



BOWER, Judge.

       A mother, S.H., appeals1 the juvenile court order adjudicating her children,

L.E., M.S., J.E.F., N.S., and J.E.F. in need of assistance (CINA) pursuant to Iowa

Code section 232.2(6)(c)(2) (2015). She claims the adjudication was not in the

children’s best interests. We affirm.

       We review CINA proceedings de novo. See In re D.D., 653 N.W.2d 359,

361 (Iowa 2002). Although not bound by the juvenile court’s factual findings, we

give them weight, especially when considering the credibility of witnesses. See

In re K.N., 625 N.W.2d 731, 733 (Iowa 2001). “The most important consideration

in any CINA case is the best interest of the child.” D.D., 653 N.W.2d at 362. The

juvenile court issued a thorough and well-reasoned ruling adjudicating the

children CINA, and we adopt the findings of fact and conclusions of law in the

juvenile court’s order as our own.

       The juvenile court adjudicated the children CINA pursuant to Iowa Code

section 232.2(6)(c)(2).   Section 232.2(6)(c)(2) applies to a child “[w]ho has

suffered or is imminently likely to suffer harmful effects as a result of . . . [t]he

failure of the child’s parent . . . to exercise a reasonable degree of care in

supervising the child.” We may affirm if we find clear and convincing evidence

supports the grounds cited by the juvenile court. In re S.R., 600 N.W.2d 63, 64

(Iowa Ct. App. 1999).

       The mother does not directly claim the adjudication was improper under

section 232.2(6)(c)(2); she instead argues, in general terms, the adjudication was


1
  The father of L.E., M.S., and N.S. does not appeal the adjudication. The father of
J.E.F. and J.E.F. does not appeal the adjudication.
                                         3



not in the best interests of the children. Regardless of how the mother has

framed her argument, we find clear and convincing evidence supports the district

court’s adjudication and the adjudication was in the children’s best interests. As

the juvenile court found:

                Apparently the mother is not new to the DHS [(The
       Department of Human Services)]. Prior to the May incidents, the
       mother had six “founded” or “confirmed” Child Abuse Assessments
       for “failure to provide proper supervision,” dating back to 1997. The
       Assessments occurred in 1997, 2005, 2006, 2008, 2012, and 2013,
       and now two more in 2015. The Department also testified that the
       mother has a pattern, if reports are filed, to relocate from county to
       county or to place the children with others in order to avoid
       services. Either coincidentally or predictably, when the May 2015
       reports were filed, the mother placed [M.S.] and [N.S.] with a family
       friend for several days before the father came and picked them up.
                The mother seems to have addressed some of the
       supervision issues and if this was a one-time event, the Court may
       feel differently. However, this is not a one-time event. There are
       now eight separate “founded” or “confirmed” incidents of “failure to
       provide proper supervision” for this family, spanning 18 years, with
       7 of the findings occurring in the last 10 years. Given the number
       of contacts with the DHS, the repeated findings of the same thing—
       lack of supervision, and the repeated risks to the children, the Court
       is not convinced that a 4 month lapse in reporting is a guarantee of
       success or an indicator that the mother truly understands what
       proper supervision is, either when she is providing it for her children
       or when she is arranging others to provide it for her children.
                After 18 years and 6 “founded” or “confirmed” incidents of
       failing to provide proper supervision, these young children are still
       found away from home, playing by the street, without supervision,
       and on multiple occasions. The Court finds clear and convincing
       evidence that the children are likely to suffer harmful effects as a
       result of the parent or other household member to exercise a
       reasonable degree of care in supervising the children.

       We affirm the juvenile court’s adjudication.

       AFFIRMED.